DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/5/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/5/2022. In particular, original Claim 1 has been amended to recite limitations not previously recited. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee et al (US 2019/0189927).
Regarding claim 1, Lee et al discloses the following organic light emitting device:

    PNG
    media_image1.png
    395
    412
    media_image1.png
    Greyscale
.
The device comprises a first electrode (120), a second electrode (180) facing the first electrode (120) and an organic layer (layers 130, 140, 141, 151, 150, 160, 170) comprising an emitting layer (150). The organic layer comprises the following compound ([0139] and Page 32 – 2-30):

    PNG
    media_image2.png
    426
    332
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (10), i.e.

    PNG
    media_image3.png
    136
    451
    media_image3.png
    Greyscale
,
where L2 is benzene, i.e. an unsubstituted C6 arylene; the integer a2 is one (1); Ar1 and Ar3 are benzenes, i.e. unsubstituted C6 aryl groups; Ar2 is a biphenyl group, i.e. a C6 aryl substituted with C6 aryl; R1 and R3 are H; and the integers b1 and b3 are four (4). The group Ar4 is given by recited Formula (20-2), i.e.

    PNG
    media_image4.png
    226
    263
    media_image4.png
    Greyscale
,
where R11, R13, R14, R21 to R24, R31 to R34, and R41 to R44 are H.

Regarding claim 2, Lee et al teaches all the claim limitations as set forth above. Additionally, it is noted that the first electrode (120) is an anode, the second electrode is a cathode (180). The organic layer comprises a hole transport layer (140) and a hole injection (130), i.e. a hole transport region located between the anode (120) and emitting layer (150). The organic further comprises an electron injection layer (170) and an electron transport layer (160), i.e. an electron transport region located between the cathode (180) and emitting layer (150).

Regarding claim 9, Lee et al discloses the following compound (Page 32 – 2-30):

    PNG
    media_image2.png
    426
    332
    media_image2.png
    Greyscale
.
This compound corresponds to recited Formula (10), i.e.

    PNG
    media_image3.png
    136
    451
    media_image3.png
    Greyscale
,
where L2 is benzene, i.e. an unsubstituted C6 arylene; the integer a2 is one (1); Ar1 and Ar3 are benzenes, i.e. unsubstituted C6 aryl groups; Ar2 is a biphenyl group, i.e. a C6 aryl substituted with a C6 aryl; R1 and R3 are H; and the integers b1 and b3 are four (4). The group Ar4 is given by recited Formula (20-2), i.e.

    PNG
    media_image4.png
    226
    263
    media_image4.png
    Greyscale
,
where R11, R13, R14, R21 to R24, R31 to R34, and R41 to R44 are H.

Regarding claim 11, Lee et al teaches all the claim limitations as set forth above. As discussed above, L2 is a phenylene group.

	Regarding claim 12, Lee et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, the recited group L2 is given by recited Formula (3-2), i.e.

    PNG
    media_image5.png
    64
    102
    media_image5.png
    Greyscale
,
where Z1 is H and the integer d3 is four (4).

Regarding claim 13, Lee et al teaches all the claim limitations as set forth above. As discussed above, the integer a2 is one (1).

Regarding claim 15, Lee et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, the recited groups Ar1 and Ar3 are given by recited Formula (5-1), i.e.

    PNG
    media_image6.png
    70
    105
    media_image6.png
    Greyscale
,
where Z31 is H and the integer e5 is five (5). The recited group Ar2 is given by recited Formula (5-1), i.e.

    PNG
    media_image6.png
    70
    105
    media_image6.png
    Greyscale
,
where Z31 is phenyl and the integer e5 is one (1).

In light of the above, it is clear that Lee et al anticipates the presently recited claims.

Claims 1-2, 9, 11, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Choi et al (KR 2016013692, see attached English language translation).

Regarding claim 1, Choi et al discloses an organic light emitting device comprising first and second electrode and an organic layer disposed between the first and second electrode (Figure 1 and Page 12). The organic layer comprises the following compound (Page 12 and Page 11 - P-96):

    PNG
    media_image7.png
    337
    360
    media_image7.png
    Greyscale
.
This compound corresponds to recited Formula (10), i.e.

    PNG
    media_image3.png
    136
    451
    media_image3.png
    Greyscale
,
where L2 is a benzene substituted with a benzocarbazole, i.e. a C6 arylene substituted with a C16 heteroaryl group; the integer a2 is one (1); Ar1, Ar2, and Ar3 are benzenes, i.e. unsubstituted C6 aryl groups; R1 and R3 are H; and the integers b1 and b3 are four (4). The group Ar4 is given by recited Formula (20-2), i.e.

    PNG
    media_image4.png
    226
    263
    media_image4.png
    Greyscale

where R11, R13, R14, R21 to R24, R31 to R34, and R41 to R44 are H.

Regarding claim 2, Choi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the first electrode is an anode, the second electrode is a cathode (Page12). The organic layer include a hole injection layer, a hole transport layer, i.e. a hole transport region between the anode and the light emitting layer (Page 12). The organic layer further includes an electron transport layer and an electron injection layer, i.e. an electron transport region between the cathode and light emitting layer (Page 12).

Regarding claim 9, Choi et al discloses the following compound (Page 12 and Page 11 - P-96):

    PNG
    media_image7.png
    337
    360
    media_image7.png
    Greyscale
.
This compound corresponds to recited Formula (10), i.e.

    PNG
    media_image3.png
    136
    451
    media_image3.png
    Greyscale
,
where L2 is a benzene substituted with a benzocarbazole, i.e. a C6 arylene substituted with a C16 heteroaryl group; the integer a2 is one (1); Ar1, Ar2, and Ar3 are benzenes, i.e. unsubstituted C6 aryl groups; R1 and R3 are H; and the integers b1 and b3 are four (4). The group Ar4 is given by recited Formula (20-2), i.e.


    PNG
    media_image4.png
    226
    263
    media_image4.png
    Greyscale

where R11, R13, R14, R21 to R24, R31 to R34, and R41 to R44 are H.

	Regarding claim 11, Choi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that L2 is a phenylene group substituted with a benzocarbazole group.

Regarding claim 15, Choi et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, the recited groups Ar1, Ar2, and Ar3 are given by recited Formula (5-1), i.e.

    PNG
    media_image6.png
    70
    105
    media_image6.png
    Greyscale
,
where Z31 is H and the integer e5 is five (5). 

In light of the above, it is clear that Choi et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0189927)

The discussion with respect to Lee et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 3, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport layer comprises the disclosed compound.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Lee et al teaches all the claim limitations as set forth above. As discussed above, the hole transport layer comprises the disclosed compound.

Regarding claim 7, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises a host and a phosphorescent dopant ([0025] and [0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0189927) and applied to claims 3-4 and 7 above, and in view of Kim et al (US 2016/0211454, hereafter Kim ‘454).

The discussion with respect to Lee et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 5, Lee et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the hole transport region comprises a p-dopant having a LUMO of less than -3.5 eV. 
Kim ‘454 discloses an organic light emitting device where the hole transport region comprises a p-dopant with a LUMO is 3.5 eV of less, overlapping the recited range of less than 3.5 eV (Abstract and [0254]-[0262]). The reference discloses that the compound is a charge generation material used for improving conductive properties of the hole transport layer ([0255]).
Given that both Lee et al and Kim ‘454 are drawn to organic light emitting devices comprises hole transport regions, and given that Nishiyama et al does not explicitly prohibit other elements in the disclosed organic light emitting device, in light of the particular advantages provided by the use and control of the p-dopant as taught by Kim ‘454, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the hole transport region in the organic light emitting device disclosed by Lee et al with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0189927) in view of Kim et al (US 2016/0248034, hereafter Kim ‘034).

The discussion with respect to Lee et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 8, Lee et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the electron transport region comprises the compounds as recited in the present claims.
Kim ‘034 discloses an organic light emitting device comprising an electron transport region comprises an electron injection layer ([0010]). The electron injection layer comprises a halide of an alkali metal, i.e. an alkali metal compound and a lanthanide metal, i.e. a rare earth compound ([0010]). The reference discloses that the combination of materials in the electron injection layer decrease driving voltage and increased light emitting efficiency ([0010]).
Given that both Lee et al and Kim ‘034 are drawn to organic light emitting devices comprises hole transport regions, and given that Nishiyama et al does not explicitly prohibit other elements in the disclosed organic light emitting device, in light of the particular advantages provided by the use and control of the metal compounds as taught by Kim ‘034, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the electron transport region in the organic light emitting device disclosed by Lee et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2019/0189927).

Regarding claim 20, Lee et al discloses the following compound (Page 32 – 2-30):

    PNG
    media_image8.png
    406
    319
    media_image8.png
    Greyscale
.
This compound does not correspond to Compound 2 of the claim, i.e.

    PNG
    media_image9.png
    129
    267
    media_image9.png
    Greyscale
,
however,  the compound disclosed by the reference and that claimed are isomers  - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Lee et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Alternatively, it is noted that the reference discloses compounds (2-26) and (2-27) (Page 31-32), i.e.

    PNG
    media_image10.png
    360
    294
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    338
    290
    media_image11.png
    Greyscale
.
These compounds exemplify the bonding arrangement of the phenylenes in compound 2 of the present claims. Accordingly, the disclosure of the reference encompasses compound 2 of the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2010/0320452) in view of Choi et al (KR 2016013692, see attached English language translation).

Regarding claim 6, Kawamura discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the anode and cathode, where the organic layer comprises an emission layer ([0032]-[0033] and [0074]). The device further comprises a hole transport layer, i.e. a hole transport region, between the anode and the light emitting layer and an electron transport layer, i.e. an electron transport region, between the emission layer and the cathode ([0075] and [0152]). The emitter layer comprises a host and a styryl-based compound as the fluorescent dopant ([0034]). 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the hole transport region includes the recited amine compound as recited in the present claims.
Choi et al discloses an organic light emitting device comprising first and second electrode and an organic layer disposed between the first and second electrode (Figure 1 and Page 12). The hole transport layer comprises the following compound (Page 12 and Page 11 - P-96):

    PNG
    media_image7.png
    337
    360
    media_image7.png
    Greyscale
.
This compound corresponds to recited Formula (10), i.e.

    PNG
    media_image3.png
    136
    451
    media_image3.png
    Greyscale
,
where L2 is a benzene substituted with a benzocarbazole, i.e. a C6 arylene substituted with a C16 heteroaryl group; the integer a2 is one (1); Ar1, Ar2, and Ar3 are benzenes, i.e. unsubstituted C6 aryl groups; R1 and R3 are H; and the integers b1 and b3 are four (4). The group Ar4 is given by recited Formula (20-2), i.e.

    PNG
    media_image4.png
    226
    263
    media_image4.png
    Greyscale

where R11, R13, R14, R21 to R24, R31 to R34, and R41 to R44 are H.
The reference discloses that the compound is capable of lowering the driving voltage of the device and improving the luminous efficiency, color purity and lifetime of the device, an organic electric device using the same, and an electronic device thereof (Page 4)
Given that both Kawamura and Choi et al are drawn to organic light emitting devices comprising host and dopant compounds, and given that Kawamura does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hole transporting compound as taught by Nishiyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the hole transport layer of the organic light emitting device disclosed by Kawamura with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767